Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-13-00268-CV

                     IN RE FIDELITY NATIONAL TITLE INSURANCE CO.

                                            Original Proceeding 1

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 8, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 29, 2013, Relator Fidelity National Title Insurance Co. filed a petition for writ

of mandamus, complaining of the trial court’s April 29, 2013 Order Denying Plaintiff’s Motion

to Compel. For the following reasons, the petition for writ of mandamus is denied without

prejudice.

           First, mandamus relief is only available if the relator establishes both the trial court

abused its discretion and relator lacks an adequate remedy by appeal. See In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 125 (Tex. 2004) (orig. proceeding). Relator fails to address why it

lacks an adequate remedy by appeal.



1
 This proceeding arises out of Cause No. 2012-CI-05517, styled Fidelity National Title Insurance Co. v. Andrew M.
Parker, pending in the 224th Judicial District Court, Bexar County, Texas, the Honorable Cathy Stryker presiding.
However, the order complained of was signed by the Honorable Peter Sakai, presiding judge of the 225th Judicial
District Court, Bexar County, Texas.
                                                                                     04-13-00268-CV


       In addition, Relator’s petition fails to comply with numerous requirements outlined in

Texas Rule of Appellate Procedure 52. See TEX. R. APP. P. 52.3(g) (“[e]very statement of fact in

the petition must be supported by citation to competent evidence included in the appendix or

record”); TEX. R. APP. P. 52.3(j) (“[t]he person filing the petition must certify that he or she has

reviewed the petition and concluded that every factual statement in the petition is supported by

competent evidence included in the appendix or record”); TEX. R. APP. P. 52.7(a)(2) (relator must

file with the petition “a properly authenticated transcript of any relevant testimony from any

underlying proceeding, including any exhibits offered in evidence, or a statement that no

testimony was adduced in connection with the matter complained”).

       Accordingly, the petition for writ of mandamus is DENIED WITHOUT PREJUDICE.

TEX. R. APP. P. 52.8(a).


                                                      PER CURIAM




                                                -2-